The plaintiff is an association organized under the provisions of Act 57 of 1922. Defendant is a member of the association. This suit is for the enforcement of the marketing contract signed by defendant as such member, for an injunction (section 17, par. [b.], of the statute), and for attorney's fees. The legality of the contract is not attacked by defendant. He admits his breach of the agreement, and his entire defense is an attempt to justify the breach. The court below rendered judgment in favor of plaintiff, and defendant appealed.
When the case was called for argument, it was submitted by plaintiff on the brief filed in its behalf. The defendant was absent and unrepresented. He has assigned no error and filed no brief, leaving to the court itself the task of ascertaining what the legal rights and obligations of the parties are. On the evidence in the record, the judgment of the court below appears to be correct. *Page 893 
For the reasons assigned, the judgment appealed from is affirmed, at the cost of the appellant.